Judgment affirmed,.

Criminal law. Hog-stealing. Evidence. Before Judge Miller. Bibb superior court. November term, 1891.
The defendants were convicted of hog-stealing, with a recommendation to mercy, and upon the denial of a new trial they excepted, alleging that the verdict was contrary to law and evidence, and without evidence to support it. There was testimony that on the day charged in the indictment, one Hamlin went out to look for two hogs belonging to Mrs; Dixon, and met one of them coming home. On examination he found that this animal had been shot, and he followed the tracks it had made to a place where he found blood and the sign of the breech of a gun that had hit the ground; looking around he found several tracks about the place, and on making further examination, found that a hog had been killed and entrails of it had been buried in the ground. Accompanied by one Melnvale he followed the tracks of persons leading away from the place, and then discovered another place where a hog had been cleaned. The two having obtained a search-warrant went to the house of the defendant, three or four hundred yards away, and there found about one hundred and fifty pounds of freshly slaughtered hog-meat in a box. One of the defendants, Ben. Porter, said that Nath. Brooks left his part of it there, and Nath, was to get his and carry it home that night, was the reason he had so much of it. This was between three and four o’clock in the afternoon. Ben. Porter further stated that he was away from home in the forenoon when the meat came, that Frank Mills brought it there, and that Ben’s wife (another defendant) took it in the house ; and she stated that Ben. had nothing to do with it. Hamlin said, “ Ben., I would not have thought that you would have treated me in that way,” and Ben. said, “ Don’t go no further with that; let me pay you for the hog and be done with it.” The meat showed marks of having been shot, and in Ben’s house was found a gun which appeared to have been fired recently. A further search was made at the house of Frank Mills, andthere apiece of meatwas found covered up in the bed, and under the house was found a box containing several pieces of meat, including a piece of backbone with the tail of it not skinned, and the tail was black, this being the color of the stolen hog. This hog would have weighed about two hundred pounds, and the meat found at these two houses seemed in some degree to correspond as forming altogether one animal. Frank Mills was one of the persons indicted, and he was a witness for the defendants. The defence set up an alibi, with testimony tending to show that the crime was committed by Nathan Brooks, another one of those indicted, he having run away when the search was instituted.
M. G. Bayne and J. B. Cooper, by brief, for plaintiff in error.
W. II. Felton, Jr., solicitor-general, contra.